Citation Nr: 0014302	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which granted service connection for 
PTSD and assigned that disability a 10 percent evaluation.  
The veteran appealed as to that evaluation.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by symptoms including 
principally depression and anxiety; which is productive of no 
more than occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.
 

CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD, have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for a higher original evaluation for his PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the appellant 
in establishing his claim.  See 38 U.S.C.A. § 5107(a).  

After examining the record, the Board is also satisfied that 
all relevant facts have been properly developed in regard to 
the veteran's claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Littke v. Derwinski, 1 Vet. App. 90, 
91 (1990).  The claims file contains private clinical records 
dated in the 1990's; and the veteran has been afforded 
examinations pertinent to his claim.  There is no indication 
that there are other relevant records available which would 
support the veteran's claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  Evidence of record include private 
clinical records, and reports of VA examinations in November 
1997 and January 1998.  The record also contains several lay 
statements pertinent to the claims on appeal.  

The veteran's PTSD is evaluated as 10 percent disabling, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that 
code, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  

A 30 percent disability evaluation is warranted for PTSD that 
is productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

In the judgment of the Board, the level of disability 
demonstrated supports a finding that the veteran's symptoms 
of PTSD more nearly approximate the criteria required for a 
30 percent evaluation.  A review of the medical evidence and 
the opinions expressed by the VA psychiatric examiners 
adequately support that finding.  

The recent medical evidence includes the report of a November 
1997 VA psychiatric examination.  That report shows findings 
indicating that the veteran did not manifest hallucinations, 
delusions or paranoia.  The veteran was fully oriented and 
his memory was good.  No definite or marked affective 
disorder was observed; and there was no definite flattening 
of affective disorder.  Generally, the veteran's affect was 
in accordance with his moods.  The examiner noted that 
apparently there had been times when the veteran became 
definitely emotionally unstable.  The overall evaluation of 
the veteran was that of an emotionally unstable personality.  
The report contains diagnoses of psychophysiological skin 
reaction (urticaria, history of); and emotionally unstable 
personality, competent.

The record also includes reports of more recent VA 
examinations in January 1998, when the veteran was examined 
for PTSD and for mental disorders other than PTSD.  Medical 
findings, as revealed in those reports, show that the veteran 
manifested symptoms including anxiety and depression, for 
which he takes medication.  He also manifested 
psychophysiological stress reaction symptoms such as an 
inability to sing in public, fright attacks, hives, "going 
blind," and shaky handwriting under stress.  He reported 
complaints of difficulty being in public and difficulty with 
family relations.  He endorsed hyper-startle and hyper-
vigilance symptoms, and reported having intrusive thoughts, 
nightmares, sweaty palms, anger, and irritability.  The 
veteran reported that he had been suicidal about 15 years 
before, but that had somewhat decreased.

During his PTSD examination, the examiner noted that there 
were no major mental status abnormalities other than 
depression and anxiety.  He was quite anxious, but there was 
no evidence of psychotic thought, mood, or perceptual 
disorder and his mood was mildly depressed.  The examiner 
noted that the veteran was having a great deal of difficulty 
establishing a reasonable primary support system, with 
marriages that did not seem to work out well and job hopping 
over the years.

During the examination for other mental disorders, the 
examiner opined that the veteran's primary symptoms were 
consistent with bipolar disorder type II.  The examiner also 
indicated that there were symptoms of PTSD, which were less 
severe than the bipolar disorder symptoms.  The report noted 
that the veteran was employed and was hopeful of remaining 
employed.

This symptomatology viewed as a whole would reasonably 
support an increase to 30 percent under the criteria of 
Diagnostic Code 9411.  As noted above, a 30 percent rating 
requires PTSD symptoms that are productive of occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to symptoms such as are manifest in 
the veteran: depressed mood and anxiety.  The veteran states 
that he is easily stressed, has difficulty with family 
relationships and being in public .  He reported complaints 
of poor appetite, trouble sleeping, hyper-vigilance and 
hyper-startle responses.  Weighing all of the evidence, and 
giving the veteran the benefit of any reasonable doubt 
remaining, the Board finds that the evidence satisfies the 
criteria for an increased evaluation of 30 percent for the 
veteran's PTSD. 

However, the Board does not find that the current medical 
record presents evidence of PTSD symptomatology which meets 
the criteria for a 50 percent rating under the criteria as 
set out above.  That is, the PTSD is not shown to be 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as cited 
under the requirements for a 50 percent evaluation under 
Diagnostic Code 9411.  

In this regard, the Board notes that the veteran was not 
shown to manifest a  flattened affect; or circumstantial, 
circumlocutory, or stereotyped speech.  In 1997, there was no 
definite or marked affective disorder observed, and no 
definite flattening, as the veteran's affect was in 
accordance with his moods.  In 1999, his affect was 
characterized as bright and his speech was normal.  The 
veteran was noted to have fear reactions to interaction with 
people.  For example, he would be extremely frightened when 
singing in church, which caused him to almost go "blind."  
However, he is not shown to have panic attacks more than once 
a week as contemplated for a 50 percent evaluation; or to a 
greater extent than contemplated under the criteria for the 
30 percent evaluation under Diagnostic Code 9411.  

When examined recently in January 1998, the veteran was fully 
oriented and his memory intact.  There was no evidence of 
psychomotor thought, mood, or perceptual disorder.  His 
judgment and insight were good.  There were no suicidal or 
homicidal thoughts.  His affect was bright, speech normal, 
and thoughts were goal oriented.  One of the examiners noted 
that there were no major mental status abnormality other than 
depression and anxiety.  Moreover, the veteran's psychiatric 
symptoms were found to be in the moderate range, and to have 
a mild impact on the veteran's social and occupational life.  
Further, the veteran was working and was married, thus 
indicating some degree of social and industrial stability.  

Finally, the medical evidence shows that during the two VA 
examinations in January 1998, the veteran's GAF score  was 
recorded respectively, as 55 to 58; and currently 70, highest 
in the last year was 70.  Such scores indicate, respectively, 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning; and some mild symptoms 
or some difficulty in social or occupational functioning, but 
that the veteran was generally functioning pretty well, and 
had some meaningful interpersonal relationships.  Such scores 
are not consistent with a finding compatible with the 
criteria for an evaluation in excess of 30 percent under 
Diagnostic Code 9411.  Hence, the Board is unable to conclude 
that the veteran's PTSD is manifested by symptomatology that 
would support a rating in excess of 30 percent.

Based upon the foregoing, the Board finds that the medical 
evidence of record reasonably supports a finding of an 
increased evaluation of 30 percent for the veteran's service-
connected PTSD, but no more.  In this regard, the Board notes 
that in addition to PTSD, the veteran was most recently 
diagnosed with psychophysiological stress reaction; bipolar 
disorder type II versus major depression; and history of 
alcohol abuse.  Even if all the veteran's psychiatric 
symptomatology is attributed to his PTSD, however, the 
disorder is not shown to warrant more than a 30 percent 
evaluation under the criteria of Diagnostic Code 9411.

In reaching the foregoing decision the Board finds that the 
evidence of record does not present such an unusual or 
exceptional disability picture which would warrant referral 
of the case to the RO for consideration of a higher rating on 
an extra-schedular basis.  The PTSD is not shown to have 
caused a marked interference with employment, such as 
significant lost time from, or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  Bagwell v. Brown 9 Vet. App. 337 
(1996).

Further, the Board has considered the doctrine of benefit of 
doubt under 38 U.S.C.A. § 5107 (West 1991), but finds that 
there is not an approximate balance of positive and negative 
evidence on the merits to warrant an increase over that 
granted herein.



ORDER

Subject to pertinent criteria governing the payment of 
monetary benefits, an evaluation of 30 percent for PTSD, is 
granted.




		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

